_________________

                               Nos. 95-3934/4020
                               _________________

Alfredo Rodriguez Sosa,                  *
                                         *
              Appellant,                 *
                                         * Appeals from the United States
     v.                                  * District Court for the
                                         * District of Minnesota.
United States of America,                *
                                         *      [UNPUBLISHED]
              Appellee.                  *
                                    ___________

                      Submitted:    July 2, 1996

                           Filed:   July 5, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Alfredo Rodriguez Sosa appeals the district court's1 denials of his
28 U.S.C. § 2255 motion and his motion for a personal recognizance bond
pending the court's ruling on his section 2255 motion.       We conclude the
district court correctly denied relief.     We likewise conclude the district
court properly denied Sosa's motion for release, which was filed after the
court entered its order denying Sosa's section 2255 motion.     Accordingly,
we affirm.    See 8th Cir. R. 47B.




     1
      The HONORABLE RICHARD H. KYLE, United States District Judge
for the District of Minnesota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-